Bates, Judge,
delivered the opinion of the court.
This case was brought up from the Circuit Court of Osage county by writ of error. The transcript of the record filed does not show any petition or answer, and from the amount in controversy appears to have originated before a justice of the peace. The first thing which appears upon the record (after certain collateral matters which do not form a part of the record) is the judgment. The bill of exceptions shows a jury trial, in which the plaintiff gave evidence tending to prove an account against the defendant, and the defendant gave evidence tending to prove an account against the plaintiff. There was a verdict and judgment in favor of the defendant and against the plaintiff for ninety-four cents. The record does not show any bill of items, or statement of facts, constituting the cause of action filed by either party before the justice. We cannot tell what was the case before the Circuit Court and therefore cannot interfere with its judgment. Judgment affirmed.
Judges Bay and Dryden concur.